internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc intl br5 plr-102111-99 date date ty taxpayer xx y date a date b date c date d dear this is in reply to your letter dated date requesting rulings under sec_865 of the internal_revenue_code the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification upon examination taxpayer has approximately subsidiaries as of the end of date a of these subsidiaries approximately are banks within the meaning of sec_585 of the code n addition taxpayer has a significant number of wholly owned subsidiaries that are financial service entities as defined within the meaning of sec_1_904-4 of the regulations on date b taxpayer which prior to the merger was named x acquired y in a tax-free transaction under sec_368 the acquisition will constitute a reverse_acquisition within the meaning of sec_1_1502-75 consequently the cc intl br5 plr taxpayer's affiliated_group will terminate as of the merger date and become part of the y's affiliated_group taxpayer through several of its financial service entities holds foreign loans pursuant to separate rulings as requested by y on date c and x on date d prior period consolidated tax returns did include all banks and all financial services entities within one affiliated_group for purposes of allocating and apportioning losses with respect to eligible loans as defined by sec_4 of notice_89_58 the allocation and apportionment of losses derived from eligible loans of banks as defined in sec_585 included in an affiliated_group as defined in sec_1_861-11t are determined by applying notice_89_58 notice_89_58 generally provides that losses recognized with respect to certain loans made in the ordinary course of the bank's trade_or_business are allocated to the class of interest_income generated by such instruments and will be apportioned between u s source interest_income and one or more separate categories of foreign source interest_income included within the class_of_gross_income the losses must be apportioned according to the asset method of apportionment that is based upon the outstanding amount of loans generating interest_income in such groupings sec_4 of the notice permits by ruling the inclusion in the affiliated_group of banks as defined in sec_4 of the notice corporations that are financial services entities within the meaning of sec_1_904-4 of the regulations and that are members of the affiliated_group under sec_1_861-11t taxpayer represents that both the bank and the financial services subsidiaries of taxpayer are members of the same affiliated_group as defined in sec_1_861-11t and that both the bank and the financial services subsidiaries of taxpayer are financial services entities as defined in sec_1_904-4 for all years for which this ruling is requested based solely on the information and representations submitted it is held as follows taxpayer for purposes of allocating and apportioning losses with respect to eligible loans as defined by sec_4 of notice_89_58 shall include all banks and financial services entities within one affiliated_group and shall also include in such affiliated_group any subsequently created or acquired subsidiaries engaged in substantially_similar activities provided that such corporations are financial services entities as defined in sec_1_904-4 and that all such corporations are members of the affiliated_group that includes taxpayer as defined in sec_1_861-11t p47 e e i n a e n e c e e c cc intl brs plr debt instruments held by bank or financial services subsidiaries of taxpayer or any subsequently created or acquired subsidiaries engaged in substantially_similar activities that are financial services entities as defined in sec_1_904-4 and that are members of the affiliated_group that includes taxpayer as defined in sec_1_861-11t and that are eligible loans as defined in sec_585 but for the fact that the debt instruments are not held by a financial_institution as defined in sec_1_585-1 shall be treated as eligible loans for purposes of allocation of losses under notice_89_58 notwithstanding the above in the event taxpayer is eligible and chooses to apply the rules of temporary reg sec_1_865-1t to taxable_year data a or to any taxabie year prior to taxable_year date a taxpayer must in accordance with the requirements of sec_1_865-1t f apply the temporary regulations to all subsequent years including taxable_year date a accordingly if taxpayer chooses to apply temporary reg sec_1_865-1t to taxable_year date a or to any taxable_year prior to taxable_year date a notice_89_58 and holding sec_1 and of this ruling will be superceded by the temporary regulations in taxable_year date a and any prior year to which the temporary regulations are made applicable no opinion is expressed as to the tax treatment of the transaction under other provisions of the code and regulations including whether the loans are eligible loans under sec_585 b or about the tax treatment of any conditions existing at the time of or effects resulting from transactions that are not specifically addressed by the above ruling a copy of this ruling must be attached to the appropriate federal_income_tax returns this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours paul epstein senior technical reviewer branch office of associate chief_counsel international badge number cc dd examination
